MEMORANDUM OPINION


No. 04-05-00745-CV

In the Interest of M.J.S., a Child

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 1998-CI-14139
Honorable Andy Mireles,
 Judge Presiding

PER CURIAM

Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   November 23, 2005

DISMISSED; MOTION TO DISMISS GRANTED
            Appellant filed a motion to dismiss her appeal of two orders, one signed by the Honorable
John D. Gabriel, Jr., and the other signed by the Honorable Andy Mireles . We grant the motion. See
Tex. R. App. P. 42.1(a)(1). We order all costs assessed against appellant. See Tex. R. App. P.
42.1(d)(absent agreement of the parties, costs are taxed against appellant).
 
                                                                                    PER CURIAM